DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markwald et al. (USPG 20130022421, hereinafter ‘Markwald’).
Regarding claim 1, Markwald discloses a diamond tool comprising a tool shank 106 and a tool head 110, the tool head being fixed on the tool shank and formed by a layer of material 120 interspersed with diamonds 150 at least in sections, the layer of material being directly connected to the tool shank by an integral bond. An axial blind 
Regarding claim 2, Markwald discloses the tool head protruding from the tool shank at least in sections on the free-end side.
Regarding claims 3-4, Markwald discloses the layer of material interspersed with diamonds at least in sections is a nickel layer containing diamonds (Paragraph [0014]) wherein the layer of material interspersed with diamonds at least in sections is a layer of material applied by an electroplating process (Paragraph [0029]).
Regarding claim 5, Markwald discloses the tool shank having a circumferential contouring to which the tool head is integrally bonded.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Markwald et al. (USPG 20130022421) as applied to claim 1 above, and further in view of Peters (US 3243924).
Regarding claim 6, Markwald does not disclose a rotationally asymmetrical area to which the tool head is integrally bonded at least in sections.
Peters discloses a similar diamond-bonded cutting tool, wherein the diamond layer 47 is deposited on a tool shank with a rotationally asymmetrical area 46 (see Fig. 7) to which the tool head is integrally bonded at least in sections.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of claim 1 by incorporating a rotationally asymmetric area, as taught by Peters, to provide clearance to the rotating tool and a flat area for the diamond material to adhere to.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markwald et al. (USPG 20130022421) as applied to claim 1 above, and further in view of Miyanaga (USPG 20060251482).
Regarding claim 7, Markwald does not disclose a circumferential groove or notch in the tool shank to which the layer of material interspersed with diamonds engages.
Mayanaga discloses a similar tool in which the tool is provided with a circumferential groove/notch 7 to which diamond grains adhere.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of claim 1 by incorporating a circumferential groove or notch to the tool shank, as taught by Miyanaga, in order to provide a positive geometry for the diamond coating to adhere to.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Markwald et al. (USPG 20130022421) as applied to claim 1 above, and further in view of Arita et al. (US 5285598, hereinafter ‘Arita’).
Regarding claim 8, Markwald does not disclose the tool shank having an axial bore, which forms an opening in the area of the tool head.
Arita discloses a similar tool wherein the tool shank is provided with an axial bore 4 which forms an opening in the area of the tool head. This opening is provided to allow water to flush a cutting area if needed (Col. 4, Lines 38-49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of claim 1 by incorporating an axial bore which forms an opening in the area of the tool head as taught by Arita, in order to allow a user to flush the cutting area with water to cool the workpiece and to discharge cutting waste.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722